Case: 21-1510   Document: 28     Page: 1   Filed: 08/31/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  CLAUDE PORTER,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-1510
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-0841-19-0475-I-2.
                 ______________________

                Decided: August 31, 2021
                 ______________________

    CLAUDE PORTER, Sunshine, LA, pro se.

     KATRINA LEDERER, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by KATHERINE
 MICHELLE SMITH, TRISTAN L. LEAVITT.
                  ______________________

    Before DYK, O’MALLEY, and HUGHES, Circuit Judges.
 PER CURIAM.
Case: 21-1510     Document: 28     Page: 2    Filed: 08/31/2021




 2                                             PORTER   v. MSPB



      The Merit Systems Protection Board dismissed the pe-
 tition of Claude Porter for failure to prosecute his appeal
 from the Office of Personnel Management (OPM). We af-
 firm.
                        BACKGROUND
      Mr. Porter was employed by the U.S. Postal Service
 during the 1990s. In June 2019, he applied for a deferred
 annuity under the Federal Employees Retirement System
 (FERS). In July of that year, OPM rejected his application,
 finding that he “d[id] not meet all of the necessary eligibil-
 ity criteria” for a deferred annuity. Informal Opening Br.
 42. In August 2019, Mr. Porter appealed OPM’s decision
 to the Board. 1
     After he initiated the appeal of OPM’s decision, Mr.
 Porter filed a motion to compel production of a document
 from OPM and then, according to the administrative judge,
 ceased all participation in his appeal. As a result, the ad-
 ministrative judge dismissed Mr. Porter’s challenge for
 failure to prosecute, concluding that Mr. Porter “failed to
 exercise basic due diligence” after not continuing to



     1   Before the Board, Mr. Porter also challenged sev-
 eral personnel actions taken by the Postal Service, includ-
 ing Mr. Porter’s removal and suspension (among other
 items). The Board separately docketed Mr. Porter’s chal-
 lenges to the Postal Service’s personnel actions. The Board
 dismissed the personnel action appeal as untimely filed,
 and Mr. Porter then sought review in this court. Mr. Por-
 ter, thereafter, moved to withdraw the petition for review,
 which this court granted. Order, Porter v. Merit. Sys. Prot.
 Bd., No. 20-1345 (Fed. Cir. Dec. 22, 2020), ECF No. 14.
 Contrary to Mr. Porter’s argument, we see no error in the
 Board’s bifurcation of Mr. Porter’s challenges into two
 cases.
Case: 21-1510       Document: 28    Page: 3    Filed: 08/31/2021




 PORTER   v. MSPB                                             3



 participate in his appeal. S.A. 3. Mr. Porter did not seek
 review before the Board, and thus, the administrative
 judge’s dismissal became the final decision of the Board.
     Mr. Porter seeks review of that dismissal before this
 court. We have jurisdiction under 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
      This court’s review of the Board’s decisions is statuto-
 rily limited. We must affirm the Board’s decision unless,
 on review, we conclude that it was “(1) arbitrary, capri-
 cious, an abuse of discretion, or otherwise not in accordance
 with law; (2) obtained without procedures required by law,
 rule, or regulation having been followed; or (3) unsupported
 by substantive evidence.” 5 U.S.C. § 7703(c).
      The sole issue on appeal is whether the Board’s dismis-
 sal for failure to prosecute was proper. The Board has the
 authority to dismiss a case for failure to prosecute. 5 C.F.R.
 § 1201.43(b) (2020) (“If a party fails to prosecute or defend
 an appeal, the judge may dismiss the appeal with prejudice
 or rule in favor of the appellant.”). As we have previously
 recognized, the repeated failure to respond to orders from
 the Board or otherwise participate in an appeal may justify
 dismissal for failure to prosecute. See, e.g., Ahlberg v. Dep’t
 of Health & Hum. Servs., 804 F.2d 1238, 1242–45 (Fed. Cir.
 1986).
      The record exhibits that, throughout his appeal, Mr.
 Porter “failed to respond to [the administrative judge’s] or-
 ders in any way,” S.A. 3, and did not participate in the con-
 ferences or the hearing ordered by the administrative
 judge. For example, the administrative judge issued an or-
 der on June 25, 2020, setting a status conference, prehear-
 ing conference, and hearing. The order also required Mr.
 Porter to file a prehearing submission. The record shows
 that Mr. Porter failed to attend the status conference,
 failed to file the prehearing submission, and failed to
Case: 21-1510     Document: 28      Page: 4    Filed: 08/31/2021




 4                                              PORTER   v. MSPB



 appear for the prehearing conference. Thereafter, the ad-
 ministrative judge granted Mr. Porter the ability to “file
 submissions showing good cause” for being absent from the
 conferences and missing the filing deadlines and empha-
 sized that failing to appear for hearings or respond to the
 Board’s orders could result in the dismissal of his appeal
 for failure to prosecute. Id. at 2. Mr. Porter did not respond
 to this order. After failing to attend the status and pre-
 hearing conferences (held via telephone conference), Mr.
 Porter also failed to appear for the final hearing on his
 OPM appeal.
      On review to this court, Mr. Porter, for the first time,
 makes various claims, including that he attempted to file a
 prehearing submission; that he “was not able to participate
 in the telephonic status conference” on July 14, 2020, “be-
 cause of COVID,” Informal Opening Br. 31, ¶ 75; that he
 was not given “sufficient time to respond to” the adminis-
 trative judge’s hearing summaries, id. at 32, ¶ 83; that the
 administrative judge did not provide “sufficient time . . . for
 [him] to respond to the show cause [order],” id. at 35, ¶ 93;
 and that he, in fact, did call into the hearing held on August
 5, 2020. Mr. Porter, however, did not make any record of
 these events before the Board to substantiate his claims
 and cannot raise them for the first time on appeal. Con-
 trary to his arguments, the extent of Mr. Porter’s partici-
 pation in his appeal before the Board, based on the record,
 is that he filed a motion to compel the production of a doc-
 ument from OPM shortly after the Board docketed his ap-
 peal. Under these circumstances, the dismissal for failure
 to prosecute was not an abuse of discretion and was sup-
 ported by substantial evidence. 2



     2   In his informal briefing, rather than focus his chal-
 lenge solely on the Board’s dismissal for failure to prose-
 cute, Mr. Porter appears to raise numerous challenges to
Case: 21-1510       Document: 28    Page: 5   Filed: 08/31/2021




 PORTER   v. MSPB                                           5



                         AFFIRMED
                            COSTS
 No costs.




 other actions of the Board, OPM, and the Postal Service.
 Those matters are not before us.